20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 1 of
                                        58

  1                  UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
  2                       SAN ANTONIO DIVISION
  3      KRISJENN RANCH, LLC,      )
                                   )
  4           Plaintiff            )
                                   )
  5      VS.                       )        CASE NO. 20-50805
                                   )
  6      DMA PROPERTIES, INC.,     )
         ET AL.,                   )
  7                                )
              Defendants           )
  8
  9
                     -----------------------------------
 10                          ORAL DEPOSITION OF
 11                              ADAM MCLEOD
 12                            OCTOBER 8, 2020
                     -----------------------------------
 13
 14
 15           ORAL DEPOSITION OF ADAM MCLEOD, produced as a
 16      witness at the instance of the Defendant, and duly
 17      sworn, was taken in the above-styled and -numbered
 18      cause on October 8, 2020, from 9:22 a.m. to 4:29 p.m.,
 19      before Samantha Falcone, CSR in and for the State of
 20      Texas, reported by machine shorthand, at Jones, Allen
 21      & Fuquay, 8828 Greenville Avenue, Dallas, Texas 75243,
 22      pursuant to the Federal Rules of Civil Procedure, the
 23      current Emergency Order regarding the COVID-19 State
 24      of Disaster, and the provisions stated on the record
 25      or attached hereto.

                                                                     Page 1

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 2 of
                                        58

  1                                 A P P E A R A N C E S
  2
  3       FOR THE WITNESS:
  4            Ms. Laura Worsham
               JONES, ALLEN & FUQUAY
  5            8828 Greenville Avenue
               Dallas, Texas 75243
  6            (214)343-7400
               laura@jonesallen.com
  7
  8       FOR THE PLAINTIFF:
  9            Mr. Ezekiel Perez (via Zoom)
               MULLER SMEBERG
 10            111 West Sunset Road
               San Antonio, Texas 78209
 11            (210)695-6684
               zeke@muller-smeberg.com
 12
 13       FOR THE DEFENDANTS:
 14            Mr. Tim Cleveland (via Zoom)
               Mr. Austin Krist (via Zoom)
 15            CLEVELAND TERRAZAS PLLC
               4611 Bee Cave Road, Suite 306B
 16            Austin, Texas 78746
               (512)689-8698
 17            tcleveland@clevelandterrazas.com
 18       ALSO PRESENT:
 19            Mr. Norm Harris - Videographer
               Mr. John McLeod
 20            Mr. Daniel Moore
 21
 22
 23
 24
 25

                                                                     Page 2

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 3 of
                                        58

  1                                    I N D E X
  2                                                                          PAGE
  3      Appearances.....................................                       2
  4
  5      ADAM MCLEOD
              Examination by Mr. Cleveland...............                        6
  6
  7      Changes and Signature...........................                     242
  8      Reporter's Certificate..........................                     244
  9                         E X H I B I T S
 10      NUMBER       DESCRIPTION                                            PAGE
 11      EXHIBIT 1    Document Bates Labeled LW364-365...                     110
 12      EXHIBIT 2    Email Dated November 12, 2019......                     124
 13      EXHIBIT 3    Document Bates Labeled McLeod
                      1504-1505..........................                     127
 14
         EXHIBIT 4`        Document Bates Labeled McLeod
 15                        1273-1274..........................                145
 16      EXHIBIT 5         Document Bates Labeled McLeod
                           714-717............................                148
 17
         EXHIBIT 6         Document Bates Labeled McLeod156...                156
 18
         EXHIBIT 7         Email Dated March 17, 2020.........                167
 19
         EXHIBIT 8         Document Bates Labeled McLeod
 20                        523-525............................                172
 21      EXHIBIT 9         Letter Dated April 23, 2020........                176
 22      EXHIBIT 10        Document Bates Labeled McLeod
                           540-542............................                217
 23
         EXHIBIT 11        Document Bates Labeled McLeod
 24                        529-530............................                224
 25

                                                                     Page 3

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 4 of
                                        58

  1                            P R O C E E D I N G S
  2                          THE VIDEOGRAPHER:               We are going on the
  3      record at 9:19 a.m.          My name is Norm Harris,
  4      representing Veritext.           The date today is October the
  5      8th, 2020.      This deposition is being held at Jones
  6      Allen Fuquay, LLP, located in Dallas, Texas and is
  7      being taken by counsel for the defendant.                    The caption
  8      of the case is KrisJenn Ranch, LLC, et al. versus DMA
  9      properties, Inc., et all.             This case is filed in the
 10      United States Bankruptcy Court for the Western
 11      District of Texas, San Antonio Division.                    Case
 12      No. 20-50805.       The name of the witness is Adam
 13      McCleod.
 14                          Attorneys, please state your appearance
 15      as well as your location.
 16                          MR. PEREZ:        Morning.         My name is
 17      Ezekiel Perez.        I'm here on behalf of Debtors KrisJenn
 18      Ranch, LLC, KrisJenn Ranch, LLC, Series Pipeline Road,
 19      KrisJenn Ranch, LLC, Series Developing (phonetic)
 20      Ranch.     I'm appearing from Muller Smeberg's offices in
 21      San Antonio, Texas.
 22                          THE WITNESS:          Is it possible to turn
 23      their volume up a hair?
 24                          THE REPORTER:          Yeah.       Mr. Perez, we are
 25      having a hard time hearing you.

                                                                       Page 4

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 5 of
                                        58

  1      I'm sorry, what did you say?
  2                            THE WITNESS:        Yeah, I see his name on
  3      there.
  4                            MS. WORSHAM:        Oh, John --
  5                            MR. CLEVELAND:         -- have to say anything
  6      but just so -- yeah.          Just so the record's clear, John
  7      McLeod, I think, is joining by phone as well,
  8      somewhere in the Dallas area.
  9                            MS. WORSHAM:        Yes.      I don't know where
 10      he is.
 11                            MR. CLEVELAND:         Okay.
 12                            THE WITNESS:        He's at his office in
 13      Irving.
 14                            MR. CLEVELAND:         Okay.     I think that
 15      covers it.
 16                                   ADAM MCLEOD,
 17      having been first duly sworn, testified as follows:
 18                                   EXAMINATION
 19      BY MR. CLEVELAND:
 20              Q     Mr. McLeod, good morning.               Can you hear me
 21      okay?
 22              A     Yes.
 23              Q     Okay.     Mr. McLeod, we've met before on the
 24      phone in a Zoom and in person; is that correct?
 25              A     Yes.

                                                                      Page 6

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 6 of
                                        58

  1             Q      And you know that I represent the parties
  2      that I just identified in this proceeding, including
  3      DMA Properties and the Long Branch entities?
  4             A      Yes.
  5             Q      Are you aware of that?
  6                            And do you understand, sir, that DMA
  7      Properties is the entity that belongs to Daniel Moore
  8      and Long Branch Energy is the entity that belongs to
  9      Darin Borders, also my client?
 10             A      Yes.
 11             Q      And can you state your full name,
 12      Mr. McLeod, for the record.
 13             A      Adam Wade McLeod.
 14             Q      And how old a man are you, sir?
 15             A      Thirty-seven years old.
 16             Q      Okay.     And you live in Dallas, Texas?
 17             A      I do.
 18             Q      What's your address?
 19             A      6345 Goliad Avenue, Dallas, 75214.
 20             Q      Okay.     I'm going to be asking you some
 21      questions today about your background and other
 22      topics, but I do want to go over some deposition
 23      basics with you before we get started.
 24                            You -- you attended by Zoom the
 25      deposition of Larry Wright last week over the course

                                                                     Page 7

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 7 of
                                        58

  1      of two days; isn't that true, sir?
  2             A      Yes, I did.
  3             Q      And have you ever been deposed yourself
  4      previously, before today?
  5             A      Yes.     One time about nine years ago, I
  6      believe.
  7             Q      Okay.     I'll ask about that in a moment.
  8                            But do you understand, Mr. McLeod, that
  9      you've just taken an oath to tell the truth, which
 10      would be the same oath if you were in a courtroom in
 11      San Antonio, Texas?
 12             A      Yes, I do.
 13             Q      And do you understand that one of the
 14      penalties for not telling the truth when you've taken
 15      the oath like you have can be perjury?
 16             A      Yes.
 17             Q      And, sir, I'm not suggesting anything about
 18      this, but I do need to ask -- and I asked Mr. Wright
 19      last week -- are you under the influence of any
 20      substance or medication that would in any way affect
 21      your ability to truthfully answer my questions here
 22      today?
 23             A      No.
 24             Q      Okay.     And will you agree, sir, to let me
 25      know if you don't understand a question that I ask

                                                                     Page 8

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 8 of
                                        58

  1      because it's very important that you understand my
  2      question since you are testifying under oath?
  3             A      Yes.
  4             Q      And we've done well so far, but especially
  5      in this odd Zoom setting, it's important that we slow
  6      down and that you'll let me finish my question before
  7      you answer; and likewise, I will endeavor to let you
  8      finish your answer before I start my next question.
  9                            Does that sound good?
 10             A      Yes.
 11             Q      Because you understand that the court
 12      reporter is taking down what we say today and there
 13      will be a transcript of this deposition?
 14             A      Yes.
 15             Q      Okay.     Mr. McLeod, where are you presently
 16      employed?
 17             A      I currently manage a couple of LLCs.
 18             Q      Okay.     And which ones are those?
 19             A      McLeod Oil, Cape Energy, Bordeaux Mineral
 20      Holdings, VCG Energy, ECB Energy.                   I think that's it.
 21             Q      Okay.     I need you to hit me with those
 22      again.     I'm writing them down.
 23                            McLeod Oil, LLC?
 24             A      Yes.
 25                            Cape Energy, C-a-p-e, one word; second

                                                                      Page 9

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 9 of
                                        58

  1             A      That's correct, just one of the owners of
  2      those.     I'm not a W2.
  3             Q      Okay.     Let's -- let's start with McLeod Oil.
  4      I'm going to go through and ask you some questions
  5      about these different entities.
  6             A      Okay.
  7             Q      What does McLeod Oil do?
  8             A      It's a oil-and-gas and investment vehicle.
  9      We've -- we've operated in a variety of sectors, I
 10      believe, almost all in the energy field.                 And it's a
 11      company that's owned by my father and I, John McLeod
 12      fifty-fifty.       And I -- I believe that's about all I
 13      can think of.
 14             Q      Okay.     And what is the approximate value of
 15      the assets that are currently under management by
 16      McLeod Oil, LLC?
 17             A      Well, that's a moving target.            I -- I really
 18      do not know.       They vary with commodities and they vary
 19      with Coronavirus and I mean, I really do not know.
 20      We've never done a full audit or anything like that.
 21             Q      And I understand that especially with oil
 22      and gas it's on a day-to-day basis, that can be a
 23      difficult number to pin down.                And I -- I'm truly
 24      asking for just your best approximation.
 25                            If you would like to answer with a

                                                                    Page 11

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 10
                                      of 58

 1       range, that's fine, too.            But as you -- just as best
 2       you can, understanding all the caveats you gave me,
 3       can you give me a ballpark of the value of assets
 4       under management by McLeod Oil?
 5             A      Maybe -- maybe as high as 12 to 15 million.
 6             Q      Okay.     And is that -- how is the -- do you
 7       include anything from the option agreement that you
 8       have with some of the KrisJenn Ranch entities in that
 9       amount of assets under management?
10             A      I was just including the $5.9 million loan
11       as being the asset there.
12             Q      Okay.     So, I appreciate that.
13                            So when you say 12 to 15 million as
14       your best approximation as we sit here today, were you
15       including the $5.9 million loan to Mr. Wright and his
16       entities within that amount?
17             A      Yes.
18             Q      And so if we removed -- just to be clear --
19       that loan from the situation and I asked you what's
20       the ballpark amount of assets under management of
21       McLeod Oil sitting here today, you'd be, what,
22       between, about 5 and 8 million; is that fair?
23             A      Yes.     Yes.
24             Q      Okay.     Other than the -- and I'm glad you
25       brought that up.        On McLeod Oil's books is -- how is

                                                                   Page 12

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 11
                                      of 58

 1       does McLeod Oil have any business dealings with Larry
 2       Wright or any of his entities other than the loan for
 3       5.9 million and the option agreement that concerns the
 4       right-of-way that's at the center of this case?
 5             A      I -- I don't know if you consider this an
 6       active loan, but we -- we purchased minerals from him
 7       in probably 2012.        But that's not an active fluid
 8       deal, but we -- that -- that would be the only thing.
 9             Q      Okay.    Is there anything that -- that is
10       ongoing in the relationship with Mr. Wright related to
11       that purchase of minerals in 2012?
12             A      No.
13             Q      Okay.    Do you have any agreements with
14       Mr. Wright or his entities at present other than the
15       loan agreement for 5.9 million and the option
16       agreement?
17             A      No.
18             Q      How much was the purchase of minerals from
19       Mr. Wright in 2012?
20             A      Somewhere in the neighborhood of $800,000, I
21       think.     Off the top of my head, it -- there were some
22       title --
23             Q      Okay.
24             A      -- issues, but yes, somewhere 750, 800,
25       around there.

                                                                   Page 16

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 12
                                      of 58

 1             Q      Okay.     You said there was title issues.
 2                            What were those?
 3             A      I -- I think we had some issues with what --
 4       when we ran title and did due diligence, the actual
 5       number of acres we were able to prove, because it was
 6       an undivided interest situation, and there was an --
 7       there was a tracker, too, that we were not comfortable
 8       with the title on.        And so we pulled back and actually
 9       ended up buying a little bit less.                 It was just a
10       little bit cloudy title, typical for South Texas.
11             Q      Okay.     You -- you attended the deposition
12       last week of -- of Mr. Wright, and you -- you probably
13       heard me ask him this question.                I asked if he had any
14       side agreements or, you know, handshake deals with
15       McLeod Oil about McLeod not pursuing his ranch in this
16       proceeding.
17                            Do you remember me asking him questions
18       to that effect?
19             A      I -- I -- I was in and out during the --
20       during that.      I do remember some cause of it.             I don't
21       specifically remember what you said, but I remember
22       some generalities.
23             Q      Okay.     Let me just -- I'll just ask you this
24       question.
25                            Do you have any side agreement,

                                                                   Page 17

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 13
                                      of 58

 1       handshake deal, or anything like that with Mr. Wright
 2       or any of his entities to promise him any gross points
 3       in any transaction involving the right-of-way?
 4             A      No, I do not.
 5             Q      Does McLeod Oil have any of those kind of
 6       agreements with Mr. Wright or his entities?
 7             A      No, we do not.
 8             Q      Do you -- or excuse me.
 9                            Does McLeod Oil have any agreements
10       with Larry Wright or his entities to refrain from
11       pursuing either Mr. Wright's ranch or his minerals,
12       which are both identified as assets in this
13       bankruptcy?
14             A      No, we do not.
15             Q      Are you working or coordinating in any way
16       with Mr. Wright related to this bankruptcy proceeds?
17             A      The only coordination I had was we tried to
18       do a settlement over the summer, and that is all.                   We
19       tried to do a settlement with Mr. Borders, which he
20       was involved.
21             Q      Okay.     Are you happy to have been involved
22       in this bankruptcy, Mr. McLeod?
23             A      In -- in the -- in the bankruptcy or the
24       entire thing?
25             Q      We'll start with the bankruptcy and then

                                                                   Page 18

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 14
                                      of 58

 1       who -- who did that.         I don't -- I don't recall.
 2             Q      Okay.    Have you ever seen the net profit
 3       interest agreements between Black Duck and DMA
 4       Properties as Black Duck and Longbranch Energy?
 5             A      Speaking here now today?
 6             Q      Yes, sir.
 7             A      Yes.
 8             Q      Okay.    And when did you first see the net
 9       profits agreements with DMA Properties and Longbranch
10       Energy?
11             A      To my best recollection, it was at the
12       summary judgments in January in Center, Texas.
13             Q      You're talking about a hearing in a
14       courthouse on the summary judgment motion?
15             A      Yes, sir.
16             Q      Okay.    And that was a hearing in Shelby
17       County in January of 2020?
18             A      I believe that's correct, yes.
19             Q      And you physically attended that hearing; is
20       that right, sir?
21             A      Yes, I did.
22             Q      And you were sitting in the gallery while
23       the lawyers were up doing defense, arguing with the
24       Court?
25             A      Yes.

                                                                   Page 38

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 15
                                      of 58

 1       with Larry Wright and his entities, but they also
 2       exercised -- excuse me, signed an option agreement at
 3       that time?
 4             A      Yes.
 5             Q      Okay.    And my question is:          Prior to McLeod
 6       Oil signing that amended loan agreement and that
 7       option agreement in December of 2019, did you or
 8       McLeod Oil -- or had you or McLeod Oil ever seen the
 9       net profit interest agreements of DMA Properties or
10       Longbranch Energy?
11             A      I do not recall if I saw it.            I did not read
12       it and take -- and do any -- any kind of a thorough
13       analysis.     It's possible it came through on an e-mail,
14       but I did not read it.          And I'm not even sure if I had
15       it.   I -- but like I said, it's possible.               I would
16       have to go back and look at my e-mails to see when --
17       when that did or did not come to me.               So I -- I really
18       do not know.
19             Q      Okay.    I'll represent to you that McLeod
20       Oil, in response to a subpoena from my office,
21       produced, I want to say, 3,000 pages of -- of
22       documents.      And I'll represent to you that nowhere in
23       there is there an e-mail where anybody sends McLeod,
24       you or your dad, my clients' net profits interest
25       agreements prior to the option agreement and the loan

                                                                   Page 41

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 16
                                      of 58

 1       agreement in December of 2019.
 2                            And if you had such an agreement, would
 3       you have produced it in response to -- I'm sorry.
 4                            If you had such an e-mail, would you
 5       have produced it in response to the subpoena, sir?
 6             A      Yes.
 7             Q      Okay.     And you, with your counsel,
 8       Ms. Worsham, and her office, you did -- did you do a
 9       pretty exhaustive search of your e-mails and text
10       messages to find responsive information to our
11       subpoena, sir?
12             A      Yes.
13             Q      Okay.     Prior to the amended loan agreement
14       and the option agreement in December of 2019, sir, did
15       you ever discuss the net profits interest of DMA
16       Properties or Longbranch Energy with Larry Wright?
17             A      Not that I recall.
18             Q      Okay.     Did you, prior to signing the loan
19       agreement -- the amended loan agreement and the option
20       agreement in December of 2019, do any record searches
21       on this right-of-way to determine if there were any
22       net profit interests or other encumbrances on the
23       right-of-way?
24                            MS. WORSHAM:        Tim, did -- did Mr. Adam
25       McLeod sign those documents?              We don't have any

                                                                   Page 42

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 17
                                      of 58

 1       exhibits in front of us, but my understanding is --
 2                            MR. CLEVELAND:         Oh, I mean --
 3                            MS. WORSHAM:        -- John signed them on
 4       behalf of McLeod Oil.
 5                            MR. CLEVELAND:         Yeah.     Okay.    Well, I
 6       appreciate it.        Let me -- let me modify the question a
 7       little bit.
 8             Q      (BY MR. CLEVELAND) Prior -- Mr. McLeod,
 9       prior to McLeod Oil signing the amended loan agreement
10       and the option agreement in December of 2019, did you
11       or anyone at McLeod Oil do any diligence into the
12       records related to the right-of-way to see if there
13       were any encumbrances on the right-of-way, like a net
14       profit interest?
15             A      No, we did not.
16             Q      Okay.     When you -- when you first saw the
17       net profits interest agreements at this hearing in
18       January of 2020, what was your reaction?
19             A      Probably just confusion.               Just -- you know,
20       I need to spend a little more time understanding this.
21       Like you said, I didn't have it in front of me.                    It
22       was on the teleprompter, and I -- or not a
23       teleprompter, excuse me, a screen on like a
24       PowerPoint.      And so I -- I was just confused and
25       realized there was a -- you know, there was some more

                                                                       Page 43

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 18
                                      of 58

 1       hair on this thing.
 2             Q      Okay.     And why are you confused?
 3             A      It was a lot of information.            And both sides
 4       were telling a story, and I didn't know what to think,
 5       really.
 6             Q      Okay.     Have you ever heard of the phrase in
 7       business or in your life, Mr. McLeod, that "a deal is
 8       a deal"?
 9             A      Maybe.     I don't recall a specific time.
10             Q      Okay.     When -- when you and McLeod Oil gave
11       your word in agreement, do you intend to honor the
12       text of the agreements that you're signing?
13             A      Yes, we do.
14             Q      Okay.     Did you, after seeing the net profits
15       interest agreements, ever go to Larry Wright and say,
16       "What's going on?        I didn't know about these two
17       encumbrances."
18             A      I -- I believe -- I don't know the exact
19       words I used, but I believe something along those
20       lines.
21             Q      Okay.     What do you specifically recall going
22       back to Larry with after you saw these net profits
23       interest agreements at the hearing in January of 2020?
24             A      I think I was just -- you know, "Is" -- "is
25       this serious?        Is this going to a problem?"           You know,

                                                                   Page 44

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 19
                                      of 58

 1       completely forthcoming with you about this litigation
 2       and the net profits interests agreement with DMA and
 3       Longbranch prior to McLeod signing the option
 4       agreement in December of 2019?
 5                           MR. PEREZ:       Objection; form.
 6                           MS. WORSHAM:         I'm sorry, did somebody
 7       else speak besides Tim there?
 8                           MR. PEREZ:       Sorry, Ezekiel Perez.
 9       Objection; form.
10                           MR. CLEVELAND:          Yes.   That was just
11       counsel for Mr. -- for KrisJenn making an objection to
12       form.
13                           THE REPORTER:         Oh, okay.    I'm sorry, we
14       couldn't hear that.
15               A    Will you repeat the question, please?
16               Q    (BY MR. CLEVELAND) Sure.
17                           Looking back -- looking back, do you
18       believe that Larry Wright was forthcoming with McLeod
19       Oil about this right-of-way and any encumbrances on
20       the right-of-way before McLeod Oil signed the option
21       agreement in December of 2019?
22               A    I believe Mr. Wright told us there was some
23       hair on the deal that would be taken care of.                 I don't
24       believe he went into as much detail as he probably
25       could have, but, you know, I -- I was told that there

                                                                   Page 46

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 20
                                      of 58

 1       was -- was some hair on the deal.                  I just -- I guess I
 2       didn't know how much.
 3             Q      Okay.     So again, my question is:            Do you
 4       believe that Mr. Wright was entirely forthcoming with
 5       you before the option agreement in December of 2019,
 6       given where we are today?
 7                            MR. PEREZ:      Objection; form.
 8             A      No.
 9             Q      (BY MR. CLEVELAND) Okay.               What do you wish
10       he would have told you that he didn't?
11             A      I guess I just wish I knew a little bit more
12       about the -- the history between Mr. Moore and
13       Mr. Borders and Mr. Wright and the documents.
14             Q      Okay.     Looking back, who do you consider to
15       be responsible for providing that information to you
16       before you signed -- McLeod Oil signed this option
17       agreement?
18             A      Please repeat the question.
19             Q      Sure.
20                            Looking back, who do you believe should
21       have been responsible for -- for providing you more
22       information about the hair on this deal before you
23       signed -- before McLeod signed the option agreement?
24             A      There's probably fault on both McLeod Oil
25       and Larry for not exploring the hair on the deal

                                                                    Page 47

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 21
                                      of 58

 1       further.     That -- that's probably my answer there.
 2             Q      Okay.     But who -- who knew more about the
 3       hair on the deal?        Larry or yourself?
 4             A      Larry.
 5             Q      Okay.     He kept things from you, didn't he?
 6                            MR. PEREZ:      Objection; form.
 7             A      He probably could have told me more.
 8             Q      (BY MR. CLEVELAND) Okay.              If you had seen
 9       the net profit interest agreements with DMA Properties
10       for Longbranch before you signed the option agreement,
11       would you -- would McLeod Oil sign that deal?
12             A      I don't know for sure.
13             Q      Okay.     At the time that McLeod Oil signed
14       the option agreement with Larry Wright in December of
15       2019, is it fair to say that you had a fair amount of
16       trust in Mr. Wright?
17             A      Yes.
18             Q      Okay.     As you sit here today, do you have
19       the same amount of trust in Larry Wright that you did
20       before you signed -- before McLeod signed the option
21       agreement?
22             A      I'm not sure.        I don't know.
23             Q      Okay.
24             A      Still have more -- still have more stuff to
25       find out.

                                                                   Page 48

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 22
                                      of 58

 1       table with him or anything, but I was in the 200 or
 2       250-man tournament that he was in.                   But it was hardly
 3       a poker tournament.         It was much more of a handshaking
 4       and networking deal.
 5             Q      Okay.    And, I guess, other than that event,
 6       which I -- I wouldn't categorize as playing poker with
 7       Larry, let me ask you, have you ever played poker with
 8       Larry Wright?
 9             A      One time, he and I played at his ranch when
10       I was down there proving a pipeline easement.                   He and
11       I played heads up for probably an hour.                   That's about
12       it.
13             Q      And this was at the KrisJenn Ranch?
14             A      Yes.
15             Q      How many times have you been to the KrisJenn
16       Ranch?
17             A      I would guess maybe four.
18             Q      Okay.    And -- and what were -- what were
19       those occasions?
20             A      The first time I went there when I was
21       buying those minerals in Zavalla in 2012.                   Another
22       time, I was there because Larry was -- was -- or
23       want -- needed my signature to execute an easement
24       that he was giving on the ranch.                   And since we were
25       the main creditors, he needed me to look at it and

                                                                     Page 63

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 23
                                      of 58

 1       then sign paperwork down there.                And then another
 2       time, I -- I went down there to -- to fish and hunt,
 3       and then the same thing the other time.
 4                            So two times to fish and hunt, then one
 5       time to -- to do the easement, and another time to do
 6       the minerals.
 7             Q      And when you -- on those two occasions when
 8       you went there to fish and hunt, were you doing those
 9       things with Larry, or did you bring other people on
10       the ranch to -- to do that with you?
11             A      I brought my -- my wife and one of our other
12       friends and her husband with us.                   It was a -- it was a
13       social deal where we were going to, you know, all fish
14       and hunt.     And then the other time was --
15             Q      And was --
16             A      Sorry.     Go ahead.
17             Q      You -- you can finish what you were saying,
18       "the other time" and then I'll ask.
19             A      The -- the other time I -- I was there --
20       I -- I was there just to fish and hunt.
21             Q      Okay.     And when you brought your wife and
22       the other couple, were you socializing with Larry and
23       his family on that occasion, or were they there?
24             A      I think just Larry was there.
25             Q      Okay.     Was he hunting and fishing with you

                                                                     Page 64

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 24
                                      of 58

 1       and -- and the other couple?
 2             A      No.     He -- he -- well, he put me in a stand
 3       to hunt, and then we -- we all kind of went down to
 4       like a river/pond area.           I mean, he -- he was kind of
 5       there around, but he kind of more -- more let us kind
 6       of have run of the place, you know, because we -- it
 7       was quarantine, and we all wanted something to do, and
 8       he was all -- he was nice enough to offer up his ranch
 9       as a place for us to get out of town.
10             Q      Oh, so that was -- that's this year, then;
11       is that right?
12             A      Yes.     Like, last spring.
13             Q      Okay.     And that was the occasion with your
14       wife and the other couple that came down?
15             A      Yeah.
16             Q      And then this other hunting and fishing trip
17       where you went, was that also this calendar year?
18             A      I think it was the end -- no.            It was
19       either -- I -- I know it was during deer season.                  I --
20       I can't really remember if it was -- it was somewhere
21       between the -- the first and last part -- I -- I'm
22       going to say probably the early part of 2020.
23             Q      Okay.     Do you consider Larry Wright to be a
24       personal friend of yours?
25             A      Probably more business acquaintance.

                                                                   Page 65

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 25
                                      of 58

 1             Q      Okay.    Did you and your wife and the other
 2       couple, did you pay Larry or the KrisJenn Ranch for
 3       this hunting and fishing trip during the quarantine?
 4             A      We brought down some -- some food, you know,
 5       and -- and some crawfish, but I -- there was no
 6       monetary exchange.
 7             Q      Okay.    Mr. McLeod, were you aware that Larry
 8       Wright was going to cause his entity to file
 9       bankruptcy before they actually did it in April of
10       this year?
11             A      I do not recall.          I don't believe so.       I do
12       not believe so.       I don't -- I -- I don't recall
13       100 percent, but I don't believe so.
14             Q      Did Larry Wright ever share with you why he
15       decided to put his three entities into bankruptcy?
16             A      No, I don't think he did.             I mean, I -- I
17       think I connected the dots on my own.
18             Q      And what -- what were those?
19             A      That he was out of money.
20             Q      Okay.    Did -- did Larry or his entities miss
21       any payments on their loan with McLeod Oil?
22             A      Yes.
23             Q      What payments did he miss?
24             A      Interest payment.
25             Q      And that was an interest payment that was

                                                                   Page 66

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 26
                                      of 58

 1       owed -- I believe the deadline was early February of
 2       2020; is that right?
 3             A      Yes.
 4             Q      What was the amount of the interest payment
 5       that he missed?
 6             A      Off the top of my head -- don't hold me to
 7       it -- around 108,000.
 8             Q      Okay.     And so he missed that deadline early
 9       February, right?
10             A      Yes.
11             Q      And then he filed bankruptcy in late
12       April 2020, right?
13                            MS. WORSHAM:        If you know.
14             A      Yes.     I -- I -- I -- I think that's -- I
15       believe that's accurate.            I -- I don't know for sure.
16             Q      (BY MR. CLEVELAND) Okay.              Okay.   When did
17       McLeod Oil first send a notice of default to
18       Mr. Wright and his entities?
19             A      I'd have -- you'd have to ask my dad or my
20       attorney, but I know we started talking about it, you
21       know, for a while, but I don't know when the actual
22       notice came in.
23             Q      Okay.     Was this trip, this hunting trip,
24       your wife and the other couple, if that was in
25       quarantine, that would have been after early

                                                                    Page 67

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 27
                                      of 58

 1       February 2020, right?
 2             A      I believe so.
 3             Q      Okay.     Was there any tension on that trip
 4       with Mr. Wright seeing as he had missed the
 5       108,000-dollar interest payment to McLeod Oil?
 6             A      Little -- little bit.             Little bit.
 7             Q      Okay.     Did -- did you say, you know, in your
 8       mind, before going, "Wait, maybe I shouldn't go to
 9       this trip since this is" -- "this is one of our
10       debtors that owes us," you know, "a lot of money, and
11       he's missed the payment"?
12             A      He -- he acted like it was fine, and, you
13       know, we -- I -- it's a -- it's a nice place to go,
14       and we'd been locked up and, you know, we -- we took
15       advantage of his offer.
16                            MS. WORSHAM:        Hey, Tim, when you get to
17       a stopping point, we need to take a restroom break, or
18       I do, at your -- at your next stopping point.
19                            MR. CLEVELAND:         You -- you read the
20       pause well, Laura.
21                            Why -- why don't we do that now.
22                            MS. WORSHAM:        I was waiting for you to
23       pause and then I was going say, "I got to go."
24                            MR. CLEVELAND:         That was a pause for a
25       mental block, too, so that means it's time for a

                                                                   Page 68

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 28
                                      of 58

 1       would listen to parts of it through the Zoom, and
 2       other times, you were doing other things; is that --
 3             A      Yeah.     Yes.
 4             Q      -- accurate?
 5             A      That's correct, yeah.
 6                            I was logged in, but I was up and out
 7       and moving around and taking other calls and stuff
 8       like that, so it would -- yes.
 9             Q      Understood.
10                            MR. CLEVELAND:         Laura, are we -- are we
11       good on that, Laura?
12                            MS. WORSHAM:        Yes.      Thank you.
13                            MR. CLEVELAND:         Okay.     Great.
14             Q      (BY MR. CLEVELAND) All right.               Mr. McLeod,
15       we have taken a break.
16                            Are you ready to continue, sir?
17             A      Yes.
18             Q      So prior to the -- the option agreement that
19       McLeod Oil has related to the right-of-way in this
20       case, do you have any experience developing
21       right-of-ways or pipelines, sir?
22             A      No, I do not.
23             Q      Okay.     And what attracted you to -- to a
24       potential pipeline business project, given your
25       background -- your significant background and

                                                                    Page 70

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 29
                                      of 58

 1       experience in oil and gas?
 2               A      I know that midstreams are a big commodity
 3       these days in the industry.               People are -- people are,
 4       you know -- are clamoring for them.                 I know a lot of
 5       the local municipalities and -- and counties and
 6       parishes want those water hauling trucks off the road.
 7       Being in the saltwater disposal business, I can attest
 8       that the people that drive those trucks are not who
 9       you want driving near your child's school, just to put
10       it that way, but they -- I -- I just -- I -- I know
11       enough, given my background, that water is a huge
12       deal.       And if you can't dispose of it in the
13       Haynesville, which what I consider to be one of the
14       biggest plays right now in the entire world, that, you
15       know -- that you're going to have to get rid of that
16       water if that play is going to move forward and with
17       the issue in Shelby County.               And having a solution to
18       that, to me, seems like -- like an attractive -- an
19       attractive venture.
20               Q      Got it.
21                           And you used the word "midstream."
22                           And not an oil and gas person here, I
23       need that -- what is -- what do you mean by
24       "midstream"?
25               A      Well, you've got what's considered to be

                                                                   Page 71

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 30
                                      of 58

 1       very, very big business.            You know, they're a --
 2       they're a billion- if not multibillion-dollar company
 3       within a very short amount of time, and I've -- I've
 4       studied them quite a bit.
 5             Q      And so once the -- let -- let's stick with
 6       the one pipeline example on this right-of-way.
 7                            Once one line is built on this
 8       right-of-way, and there's a -- there's a group that
 9       owns it, how does that line cash flow?
10             A      Well, there -- from -- from my
11       understanding, you know, there's quite a few different
12       ways to do it.        You know, you -- you can take a -- a
13       royalty per barrel, you can take -- you know, like
14       every single barrel is X, you know, like you get
15       eight cents for every barrel you move, or you can
16       charge them, you know, the -- the full process of --
17       of -- you know, some people want to recycle water and
18       then send it back and try and resell it.                You know,
19       I -- the -- this is stuff I'm still learning about,
20       but -- you know, like from what I understand, there's
21       quite a few different ways to skin a cat, if you will,
22       on how you make money, and I think everyone's got
23       their own -- their own recipe.
24             Q      Okay.     And I'll give you another example or
25       potential example and ask you questions about it.

                                                                   Page 80

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 31
                                      of 58

 1               Q    We'll look at it later.
 2               A    Yeah, I do not remember.
 3               Q    One second.       Let me get another exhibit up
 4       here.
 5                            (Exhibit 1 marked.)
 6               Q    (BY MR. CLEVELAND) All right.            Mr. McLeod,
 7       I'm going to show you what I'm marking -- what I've
 8       marked as Exhibit 1 to your deposition.
 9                            MR. CLEVELAND:         And Exhibit 1, Counsel,
10       is Bates number --
11                            We'll come back to this, Adam.
12                            -- is Bates number LW364 to 365.
13                            These were the documents produced by
14       David Strolle last week.
15               Q    (BY MR. CLEVELAND) All right.            Mr. McLeod,
16       do you have this document in front of you on your
17       screen, sir?
18               A    Yes, I do.
19               Q    And this is an e-mail string, you know,
20       around the time frame where we've been discussing, you
21       know, the first half or so of 2019.
22                            Do you see that this is a string that
23       involves Mr. Crockett, Larry Wright, David Strolle,
24       and others?
25               A    I do.

                                                                 Page 110

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 32
                                      of 58

 1             Q      And do you know who Craig Crockett is?
 2             A      I -- I believe he is the attorney for TCRG.
 3             Q      All right.      And do you remember the last
 4       week in the deposition, were you listening when --
 5       when Larry Wright testified that TCRG never accused
 6       him of fraud?        Did you hear that part?
 7             A      I don't recall that.             I -- I think -- I -- I
 8       kind of tuned out whenever I didn't hear McLeod.
 9             Q      Okay.     Fair enough.
10                            Well, I want to direct you to -- this
11       is just the bottom of the e-mail that starts with
12       Mr. Strolle and Mr. Crockett about the northern water
13       protect.
14                            Do you see that, sir, on LW365?
15             A      Uh-huh.     Yes.
16             Q      The northern water project, was that the
17       title of the -- the water line that TCRG was going to
18       build where you had 4 percent carried interest?
19             A      I have no idea.
20             Q      Okay.     I'm going focus you on the next
21       e-mail from Mr. Crockett to Mr. Strolle.                It's
22       highlighted.
23                            Do you see that, sir?
24             A      Uh-huh.     Yes.
25             Q      And do you see at the very top Larry

                                                                 Page 111

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 33
                                      of 58

 1       Wright's e-mail included in this string?
 2             A      Yes.
 3             Q      All right.      I'll read Mr. Crockett's e-mail.
 4                           "David, as I see it, your client
 5       fraudulently failed to disclose the existence of the
 6       encumbrances created by the DMA for assignment, the
 7       Borders, Longbranch assignment, and the August 14,
 8       2017 deed of trust filed in volume 42888568 (phonetic)
 9       in the real property of Zavalla County.                  And in doing
10       so, your client violated sections 5.2, 5.3, 5.5, 5.7,
11       and so on of the purchase and sale agreement."
12                           Do you see that paragraph, sir?
13             A      Yes.
14             Q      Continues.      "When a lawsuit is filed against
15       your client and Mr. Terrill for fraud, I would
16       anticipate that DMA, Moore, Borders, Longbranch and/or
17       my client will seek the remedy of this disgorgement of
18       the ill-gotten gain.         That is total disgorgement of
19       your clients' interest" -- excuse me -- "and
20       Mr. Terrill's/Synergy's interest.                  I think your client
21       would do well to recognize this and resolve these
22       claims immediately, commensurate with the risk of
23       total disgorgement to damage."
24                           Do you see that, sir?
25             A      Yes.

                                                                   Page 112

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 34
                                      of 58

 1             Q      Now, were you ever made aware by Mr. Terrill
 2       or anybody at TCRG that they were accusing Larry
 3       Wright of fraud for failing to disclose encumbrances
 4       created by the DMA and Longbranch assignment?
 5             A      I do not recall ever hearing those words.
 6             Q      Okay.    And, sir -- I mean -- let me ask you:
 7       You've been in business for a long time -- I mean, do
 8       you think you would remember if somebody said, "Hey,
 9       this guy you're in business with were" -- "is accused
10       of fraud"?
11             A      I think I would remember that.
12             Q      Okay.    And this was the same thing we talked
13       about this morning, Mr. McLeod, when I asked you, did
14       Larry disclose these assignments to you and your dad
15       before the option agreement, and you can't remember
16       them doing that, can you?
17             A      I -- correct.        I do not recall.
18             Q      Okay.    Do you have any reason to believe
19       that Craig Crockett was lying here when he was
20       accusing Larry Wright and John Terrill of fraud?
21             A      I don't know the guy.             I have no idea.       I
22       mean, I can't speak to a guy who I don't know.                   I
23       mean, people -- as I -- that's all I can say.
24             Q      Okay.    All right.         We're done -- we're done
25       with that one.

                                                                 Page 113

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 35
                                      of 58

 1             A      That is -- I -- I -- I don't recall exactly
 2       when that payment was due.             I'm -- I'm sure my dad
 3       will know tomorrow.         I -- I can't remember exactly
 4       when the first one was due.
 5             Q      Okay.     Did -- did Mr. Wright ever ask McLeod
 6       Oil for an extension or a grace period on this
 7       interest payment that was owed in February of 2020?
 8             A      Not that I know of.
 9             Q      Not even before they filed bankruptcy, you
10       don't recall them asking for an extension or a grace
11       period?
12             A      I do not recall that request, no.
13             Q      If Mr. Wright had asked you for a -- a
14       six-month extension on the deadline for that interest
15       payment, would you have agreed to it?
16             A      I have -- I have no idea.             That's -- that's
17       a -- another question for my dad, and I'm -- you know,
18       I -- I have no idea.
19             Q      Okay.     Well, let me ask -- based on your
20       dealings with Mr. Wright, Mr. McLeod, if you were
21       making the decisions, if Mr. Wright had asked for an
22       extension on that interest payment, would you have
23       agreed to give it to him?
24                            MR. PEREZ:      Objection; form.
25             A      I have no idea.

                                                                 Page 166

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 36
                                      of 58

 1             Q      (BY MR. CLEVELAND) Okay.                All right.   All
 2       right.     Another exhibit upcoming.
 3                           THE WITNESS:         Oh, my neck.
 4                           MS. WORSHAM:         Not the most comfortable
 5       chair.
 6                           THE WITNESS:         Well, I'm leaning
 7       forward.     I'm trying to -- squinting in this thing.
 8                           MS. WORSHAM:         And, you know, if --
 9                           MR. CLEVELAND:          Oh --
10                           MR. PEREZ:       Tim, if you want to take a
11       five-minute, ten-minute bathroom break quickly?                    We've
12       been on for about an hour.
13                           MR. CLEVELAND:          Yeah, we can do that.
14       We can do that.
15                           Let's take a short bathroom break.
16                           THE WITNESS:         Okay.
17                           THE VIDEOGRAPHER:              We are going off the
18       record at 2:17 p.m.
19                           (Break from 2:17 p.m. to 2:31 p.m.)
20                           THE VIDEOGRAPHER:              We are going back on
21       the record at 2:31 p.m.
22                           (Exhibit 7 marked.)
23             Q      (BY MR. CLEVELAND) All right.                Mr. McLeod,
24       we've taken a break.         Back on the record.
25                           Are you ready to continue?

                                                                    Page 167

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 37
                                      of 58

 1             A      Well, that was the -- so that was what I
 2       thought the Shelby County litigation was.
 3             Q      Like the actual summary judgment hearing
 4       itself?
 5             A      Yes.
 6             Q      So let's look at the atta- -- but let me --
 7       sorry.    Sorry.      Starting over.
 8                            Other than the discussion about the
 9       summary judgment hearing, after that, did Larry Wright
10       ever have a phone call or more with you to discuss the
11       litigation in Shelby County or even this bankruptcy?
12                            MR. PEREZ:      Objection; form.
13             A      Not -- not that I can recall.                I mean,
14       the -- the only thing I recall was he said that that
15       judge was taking a long time because I asked, "Did she
16       ever make a ruling?"         But I don't remember anything
17       beyond that.
18             Q      (BY MR. CLEVELAND) Okay.                And what -- let's
19       look at in Exhibit 7.          I'll scroll down to the
20       attachments.        Now -- and -- and just remember the
21       statement, "We cannot take a chance to have the
22       pipeline moved into a trust by the Shelby County
23       judge."
24                            Now, what Larry attached was this, and
25       I'm going to rotate this around.                   This is how it

                                                                    Page 170

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 38
                                      of 58

 1       was -- we'll -- so there you go.
 2                              All right.      So I've rotated that.      This
 3       is one of the attachments, and this is what Mr. Wright
 4       attached.       The statement, it says that, "As equitable
 5       relief, Moore seeks the disgorgement of all
 6       ill-begotten profits and funds procured by Wright and
 7       his entities as the result of his breach of fiduciary
 8       duty.       Moore further requests the constructive trust
 9       be placed on all proceeds, property, and/or interests
10       obtained by Wright and his entities, including but not
11       limited to KrisJenn Ranch, LLC, series pipeline ROW as
12       a result of this breach of fiduciary duty."
13                              Do you see that?
14               A      Yeah.
15               Q      Did you read this when -- when Mr. Wright
16       sent it as an attachment to his email?
17               A      I don't recall, probably, but I -- I
18       don't -- I don't recall it.
19               Q      Do -- do you recall, you know, ever being
20       alarmed that -- at the idea that there could be a
21       constructive trust with the right-of-way placed in it
22       in connection with litigation?
23               A      I still didn't have -- really didn't even
24       know what was going on, so I -- I didn't -- I don't
25       even know the downside of being in a trust at that

                                                                 Page 171

                                   Veritext Legal Solutions
                                        800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 39
                                      of 58

 1       time, so I -- no, I -- it -- it -- it did not resonate
 2       with me, really.
 3             Q      Okay.     So you do -- do you recall having
 4       a -- a discussion after Larry sent the email about its
 5       contents and, you know, his -- his discussion about
 6       the litigation in Shelby County?
 7             A      I do not.
 8             Q      All right.      It -- did -- were there --
 9       sometimes Larry would email you the -- I mean, I -- I
10       guess it says that sometimes you tuned him out a
11       little bit from the way you're answering this, I mean;
12       is that true?
13             A      Probably, yeah.         Yeah.         And sometimes he's a
14       little hard to follow.
15             Q      Okay.     All right.        I'm going to mark another
16       exhibit, Exhibit 18 -- and I'm sorry -- Exhibit 8 to
17       your deposition, Mr. McLeod.
18                            (Exhibit 8 marked.)
19             Q      (BY MR. CLEVELAND) We're now in April of
20       2020, and Exhibit 8 has the Bates numbers McLeod 523
21       through 525.      So these are -- this is another email
22       that came from your -- your production in response to
23       subpoena.
24             A      Uh-huh.
25             Q      And I -- I'll -- I'll go to the bottom,

                                                                    Page 172

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 40
                                      of 58

 1       third page and work our way up, Mr. McLeod.
 2                            Do you see that on the bottom of the
 3       string is an email with a bunch of lawyers on it on
 4       April 14th, 2020?        And it says Judge Rafferty has
 5       invited you -- invited you to a scheduled Zoom
 6       meeting.
 7                            Do you see that?
 8             A      Yup.     Yes.
 9             Q      And do you understand -- you see these --
10       these italicized te- -- pieces of texts here that say,
11       at Long Branch versus TCRG and Larry Wright, et
12       cetera, versus Frank Daniel Moore, do you see those?
13             A      Yes.
14             Q      Do you understand that those two pieces of
15       italicized texts are referring to two different
16       lawsuits?
17             A      Okay.     I mean, I -- I'm not an attorney, no.
18       I -- I've -- to -- to me, that means --
19             Q      That's fine.
20             A      -- they're all somehow interconnected.
21             Q      Got it.
22                            Okay.   And looking up with the next
23       email, do you see an email from Judge Rafferty, the
24       judge in Shelby County, to all of us lawyers on
25       April 14th, 2020?

                                                                 Page 173

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 41
                                      of 58

 1             A      Yes.
 2             Q      All right.      Do you see she says, "Counsel,
 3       I'd like to reconsider the motion to consolidate
 4       during this hearing as well"?               Do you see that?
 5             A      Yes.
 6             Q      Did you have any understanding of what the
 7       motion to consolidate was in the Shelby County
 8       litigation?
 9             A      No.
10             Q      All right.      And then scrolling up, there's
11       Derick Rodgers.
12                           Did you understand that he was counsel
13       for Mr. Wright or his entities?
14             A      Yes.
15             Q      He's sending an email here about the notice
16       of hearing to Judge Rafferty's email.
17                           Do you see that?
18             A      Yes.
19             Q      And then you see in the next email above,
20       Mr. Rodgers emails Larry Wright copying Ricardo
21       Cedillo.     It says, "Larry, see the notice below."
22                           Do you see that?
23             A      Yes.
24             Q      And I'm going to remind you again that
25       the -- the hearing that's being referred to is an

                                                                 Page 174

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 42
                                      of 58

 1       April 22nd hearing.
 2                              Do you see that in Judge Rafferty's
 3       email?
 4               A      Yes.
 5               Q      Okay.     So now, we're at the top of this
 6       exhibit, and Larry Wright emails you on April 14th at
 7       3:12 p.m. Central.             And he says, "Time to file on the
 8       21st.       Thank you, Larry."
 9                              Do you see that?
10               A      I do.
11               Q      Okay.     Can you hear me okay, Mr. McLeod?
12               A      Yes.     Yes.     Yes, I can.
13               Q      And then you forwarded Mr. Wright's email to
14       your dad later that afternoon.
15                              Do you see that?
16               A      Yes, I do.
17               Q      Do you have any knowledge of what Mr. Wright
18       is referring to when he says, "Time to file on the
19       21st"?
20                              MR. PEREZ:      Objection; form.
21               A      No, I do not.        I believe that's why I sent
22       it to my dad because I was confused.
23               Q      (BY MR. CLEVELAND) Okay.              Did Mr. Wright
24       ever give you any indication that he was talking about
25       filing this bankruptcy the day before --

                                                                    Page 175

                                   Veritext Legal Solutions
                                        800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 43
                                      of 58

 1              A     Oh.
 2              Q     -- a hearing in the Shelby court litigation?
 3              A     No.
 4              Q     Did you ever call Larry and say or ask him,
 5       "What" -- "what do you mean time to file on the 21st"?
 6              A     Not that I recall.           I -- I don't believe so.
 7       I --
 8              Q     Did -- did you and -- I'm sorry.             Go ahead.
 9              A     Oh, nothing.       No, I -- I don't believe I
10       ever got clarification on what he was talking about.
11              Q     And did you and your dad discuss this email
12       after you sent the -- the forward at 4:52 p.m.?
13              A     I do not recall.
14              Q     Was -- was your dad or anybody else ever
15       able to help you understand what Mr. Wright was
16       referring to when he says, "Time to file on the 21st"?
17              A     No.
18              Q     Okay.     All right.        All right.   Mr. McLeod,
19       I'm -- I've marked and I'm showing you Exhibit 9 to
20       your deposition, which has the Bates numbers
21       McLeod 2215 to 2216.
22                            Do you have this document in front of
23       you, sir?
24                            (Exhibit 9 marked.)
25              A     Yes, I do.

                                                                 Page 176

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 44
                                      of 58

 1             Q      (BY MR. CLEVELAND) Okay.                And do you see
 2       that Exhibit 9 is a letter from Bill Kuhlmann dated
 3       April 23rd, 2020?
 4             A      Yes.
 5             Q      And I'll -- I'll go down to the second page
 6       just so you can see Mr. Kuhlmann's signature.
 7                            Do you see it there?
 8             A      Yes, I do.
 9             Q      All right.      And -- and have you seen this
10       letter before?
11             A      Yes.
12             Q      Okay.     And what -- can you tell me in your
13       own words what -- what is this letter?
14             A      I believe that that was a letter we sent as
15       the result of Larry missing his loan payment to us.
16             Q      Okay.     And I'm highlighting in the document
17       mine just to -- to help move us along, but the payment
18       that was missed is -- is --
19             A      Sorry, say it again.
20             Q      Is that the payment -- yeah, I'm going to
21       take you back.
22                            Can you hear me okay?
23                            MS. WORSHAM:        No.       We're getting
24       that --
25             A      No.

                                                                    Page 177

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 45
                                      of 58

 1                            MS. WORSHAM:        -- feedback again.
 2                            THE WITNESS:        Yeah.
 3             Q      (BY MR. CLEVELAND) Yeah.
 4                            What about now?
 5             A      Yes.
 6             Q      All right.      Okay.       Back to this letter in
 7       Exhibit 9.      You said this letter was -- was written
 8       because of a missed payment on a loan between McLeod
 9       Oil and Mr. Wright and his entities; is that right?
10             A      Yes.
11             Q      Okay.     And is that the payment that
12       Mr. Kuhlmann refers to in the second paragraph that
13       I've highlighted that says, "Under loan agreement,
14       interest on the note is due and payable semiannually
15       and an interest payment was due and payable on
16       February 8th, 2020."
17                            Do you see that?
18             A      Yes.
19             Q      He continues.        He says, "Payment was not
20       made and failure to make that payment constituted in
21       events of default under section 10.1 of the loan
22       agreement.      The amount that should have been paid on
23       February 8th, 2020 was $109,367.21."
24                            Did I read that correctly?
25             A      Yes.

                                                                 Page 178

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 46
                                      of 58

 1             Q      Okay.     Do you know why -- well, actually,
 2       let me ask it this way.
 3                            Are you aware of any notice of -- of
 4       default that was sent by McLeod Oil to Mr. Wright
 5       before April 23rd, 2020?
 6             A      Since like this -- like within a letter?
 7             Q      Yeah.     Let's start there, an e-mail or a
 8       letter.
 9             A      I do not -- I do not recall either of those
10       being sent.
11             Q      Okay.     Do you know why -- why the first
12       written notice of default to Mr. Wright and his
13       entities came about 2 1/2 months after he missed the
14       deadline?
15                            MR. PEREZ:      Objection, form.
16             A      You'll need to -- to ask my dad.             I believe
17       he dealt with Mr. Kuhlmann on this.                He'll be able to
18       give you a better understanding.
19             Q      (BY MR. CLEVELAND) Well, what -- and I will.
20                            But as you sit here today, do you have
21       any understanding or knowledge of why the first
22       written notice of default from McLeod Oil to
23       Mr. Wright for a payment that was due in early
24       February came in late April?
25                            MR. PEREZ:      Objection; form.

                                                                 Page 179

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 47
                                      of 58

 1             A      I do not.
 2             Q      (BY MR. CLEVELAND) All right.               Did it have
 3       anything do with the bankruptcy Larry Wright was about
 4       to file?
 5                            MR. PEREZ:      Objection; form.
 6             A      I -- I have no idea.
 7             Q      (BY MR. CLEVELAND) Okay.               Mr. Kuhlmann says
 8       on the second page here, let me highlight this.                  It
 9       says, "Lenders representatives have been engaged in
10       discussions with you regarding the delinquent
11       installment of interest but those discussions have
12       been frequent.        Accordingly, you have left Lender no
13       choice but to take this action."
14                            Do you see that, sir?
15             A      Yes, I do.
16             Q      Were you involved in any discussions with
17       Mr. Wright about this delinquent interest payment?
18             A      I believe we may have asked about it, but I
19       don't recall much more than that.                  My dad may have --
20       you may want to ask him if he said something.
21             Q      Okay.     Did -- did this loan between McLeod
22       Oil and Mr. Wright and his entities have anything to
23       do with Black Duck Properties, LLC?
24                            MR. PEREZ:      Objection; form.
25             A      I'll need you to -- to rephrase or explain

                                                                   Page 180

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 48
                                      of 58

 1       that further.
 2               Q    (BY MR. CLEVELAND) Sure.
 3                            Well, have you been -- have you learned
 4       of an entity called Black Duck Properties, LLC --
 5               A    Yes.
 6               Q    -- in connection with this case as -- as
 7       being an entity that, you know, you suggest and
 8       consisted of two members, one was an entity controlled
 9       by Mr. Wright and the other was an entity controlled
10       by Mr. Moore?
11               A    Yes.     I'm -- I'm familiar with -- with Black
12       Duck.
13               Q    Okay.     Black Duck was not a party to the
14       loans between McLeod Oil and KrisJenn Ranch and
15       Mr. Wright, was it?
16               A    Not to my knowledge.
17               Q    Okay.     Do you see this footer down here in
18       the letter?
19               A    Yes, I do.
20               Q    Do you see this -- in this letter, Black
21       Duck, where the words "Black Duck" appear?
22               A    Uh-huh.     Yes.
23               Q    Do you -- do you know if David Strolle wrote
24       this letter?
25                            MR. PEREZ:      Objection; form.

                                                                 Page 181

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 49
                                      of 58

 1                           MS. WORSHAM:         He --
 2             A      No.    But to my knowledge, Bill Kuhlmann --
 3                           MS. WORSHAM:         The letter speaks for
 4       itself.
 5                           THE WITNESS:         Okay.     Yeah.
 6             Q      (BY MR. CLEVELAND) Well -- and what I meant
 7       is that, do you know if David Strolle, like, created
 8       the first draft to this letter and then sent it to
 9       McLeod Oil to finalize and send it back?
10                           MR. PEREZ:       Objection; form.
11                           MS. WORSHAM:         No idea.
12             A      I have absolutely no idea.
13             Q      (BY MR. CLEVELAND) Okay.              So I guess you
14       can't help me understand why -- why there's some sort
15       of a footer with a Black Duck -- with the Black Duck
16       name in there.
17                           Do you know why Black Duck appears in
18       this letter that has nothing to do with Black Duck?
19                           MR. PEREZ:       Objection --
20             A      You probably -- you probably need to ask the
21       author.     I have no idea.
22             Q      (BY MR. CLEVELAND) Okay.              Okay.   And are --
23       are you aware that approximately four days after this
24       letter was sent, Mr. Wright's -- KrisJenn entities all
25       filed bankruptcy?

                                                                    Page 182

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 50
                                      of 58

 1             A      I -- I was not aware of the exact day when
 2       that happened.
 3             Q      Did you -- did Mr. Wright ever tell you
 4       before he did it that he was going to cause those
 5       entities to file bankruptcy?
 6             A      I believe -- I believe he mentioned it at
 7       one point.
 8             Q      And when was that?
 9             A      I -- I don't recall.
10             Q      What did he say?
11             A      I think it was something to the effect that
12       he was out of money, and I think we've kind of asked
13       what the deal was on the interest.                 He said he was out
14       of money, and that was about it.
15             Q      Okay.    Did he say anything else?
16             A      That -- that's all I remember.
17             Q      Okay.    So in this time frame, Mr. McLeod, so
18       end of April 2020, this is about two months after
19       the -- the Trace -- the Trace Midstream call --
20             A      Yes.
21             Q      -- that we discussed earlier; is that right?
22             A      Yes.
23             Q      In this -- and after that Trace Midstream
24       call between then and, like, end of April 2020, which
25       is when Mr. Wright caused his entities to file

                                                                  Page 183

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 51
                                      of 58

 1       that is just speculation.
 2             Q      (BY MR. CLEVELAND) Okay.              Do you have any --
 3       any further answer to that question, Mr. McLeod?
 4             A      I do not.
 5             Q      All right.      Looking down at 1B, sir, it
 6       says, "Black Duck Properties, LLC's obligation to pay
 7       the Net Profit Share shall attach and run with the P21
 8       or Express pipeline and Black Duck Properties, LLC
 9       binds its successors and assigns to the payment of the
10       Net Profits Share."
11                            Do you see that, sir?
12             A      I do see it.
13             Q      Okay.     And have you been involved in
14       agreements where obligations attached and ran with the
15       land in your --
16             A      Not that I -- not to my knowledge.
17             Q      Okay.     From your lawyer's comment,
18       Mr. McLeod, I take it that you don't have any position
19       on what this agreement means; is that correct?
20             A      That's correct.         I -- I'm not armed with
21       enough information --
22             Q      Okay.
23             A      -- to -- to say.
24             Q      Well -- well, let me ask.
25                            Are you taking a position on what this

                                                                  Page 203

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 52
                                      of 58

 1       agreement -- DMA agreement means, Mr. McLeod?
 2             A      No.
 3             Q      All right.      Do you have any opinion,
 4       Mr. McLeod, on what this DMA agreement means?
 5             A      No.
 6             Q      All right.      And similarly, are you aware --
 7       strike that.
 8                           Are you aware that there's a -- a
 9       similar agreement to this one that's been referred to
10       as the Longbranch assignment?
11                           MR. PEREZ:       Objection; form.
12             A      Yes.
13             Q      (BY MR. CLEVELAND) And are you aware that --
14       in fact, why don't we just pull it up so we can close
15       this loop.
16                           Speaking of that, let me -- on the DMA
17       agreement, one more question.
18                           Do you have any knowledge or opinions
19       or testimony to tell me, sir, about the impact of the
20       DMA agreement on McLeod Oil and its potential
21       ownership of the right-of-way?
22                           MR. PEREZ:       Objection; form.
23             A      No.
24             Q      (BY MR. CLEVELAND) Okay.              So we're -- we're
25       done with that one.         And, sir, what I've pulled up in

                                                                  Page 204

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 53
                                      of 58

 1       have any opinion or testimony about what this
 2       Longbranch assignment means?
 3              A     I really just -- Tim, I really don't have
 4       the -- the legal wherewithal or the history to -- to
 5       say.
 6              Q     I understand that, and I'm not being
 7       critical of that.        I just need to make sure I
 8       establish this, and I can move on.
 9                            So are you offering a position in any
10       way about what this Longbranch assignment means in
11       this case?
12              A     I am not.
13              Q     Okay.     Are you offering any testimony or a
14       position, sir, about what this -- the impact of this
15       Longbranch assignment would have on any ownership by
16       McLeod Oil of the right-of-way?
17                            MR. PEREZ:      Objection; form.
18              A     No.
19              Q     (BY MR. CLEVELAND) Are you offering -- do
20       you have any position about whether the Longbranch
21       assignment or DMA agreement attaches and runs with the
22       right-of-way?
23              A     I am not.
24              Q     All right.
25              A     Or I do not.

                                                                 Page 206

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 54
                                      of 58

 1             Q      Are you offering any position or testimony
 2       on whether the Longbranch assignment or the DMA
 3       agreement and the interest therein binds the
 4       successors and assigns Black Duck?
 5             A      I am not.
 6                            MR. CLEVELAND:         Okay.      We can take a
 7       break.
 8                            THE WITNESS:        Okay.
 9                            THE VIDEOGRAPHER:             We are going off the
10       record at 3:23 p.m.
11                            (Break from 3:23 p.m. to 3:35 p.m.)
12                            THE VIDEOGRAPHER:             We are going back on
13       the record at 3:35 p.m.
14             Q      (BY MR. CLEVELAND) Okay.                Mr. McLeod, just
15       to tie a couple of things up.
16                            Sir, are you taking a position on
17       whether or not DMA Properties has a 20 percent net
18       profit interest that attaches and runs with the
19       right-of-way?        Yes or no?
20             A      No.
21             Q      Are you taking a position, sir, that the
22       20 percent net profit interest of Longbranch Energy
23       attaches and runs with the right-of-way?                   Yes or no?
24             A      No.
25             Q      Okay.     Mr. McLeod, switching topics again.

                                                                    Page 207

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 55
                                      of 58

 1       physical line for them.           I don't know if they used a
 2       third-party contract or if they have in-house guys.
 3       That's -- that's going to be something I still have
 4       yet to learn.
 5             Q      Okay.
 6                            MR. CLEVELAND:         And, Laura, just so we
 7       have a clean record, I'm going to ask this question,
 8       and you can give any instruction that you feel is
 9       appropriate.        Okay?
10                            MS. WORSHAM:        Okay.
11             Q      (BY MR. CLEVELAND) Just so it's clean,
12       Mr. McLeod, who are the potential capital partners
13       that you have met with in connection with the
14       potential project on this right-of-way?
15                            MS. WORSHAM:        I'm going to object as to
16       proprietary confidential information not relevant to
17       the matters at hand, and I am instructing Mr. McLeod
18       not to answer.
19                            MR. CLEVELAND:         Got it.
20             Q      (BY MR. CLEVELAND) Are you going to follow
21       your lawyer's instruction?
22             A      Yes.
23             Q      Okay.     Mr. McLeod, last topic, your cell
24       phone.
25                            I was made aware that we -- we received

                                                                 Page 235

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 56
                                      of 58

 1       several text messages in the McLeod Oil Production
 2       from you, messages between you and Larry Wright,
 3       messages between you and Darin Borders.
 4                            But I understand that some of your text
 5       messages with Larry Wright were lost; is that correct,
 6       sir?
 7              A     Yes.     My -- my entire phone kind of
 8       collapsed, and I recovered what I could, what was on
 9       the cloud, and I produced that phone.                I don't know
10       what happened.        I had it for -- for a good while.             And
11       it just -- it just stopped working, and I took it to
12       AT&T, bought a new phone, recovered what I could from
13       the Cloud, and, you know, that's -- that's as much as
14       I could tell you about it.
15              Q     Okay.     And when you say "the phone
16       collapsed," first of all, when did this happen?
17              A     Somewhere in the la- -- the latter part of
18       July, I believe.
19              Q     Okay.     And when you say it "collapsed,"
20       what -- what do you mean?
21              A     When I tried to turn it on, it would only
22       show the -- the white Apple screen.                And I tried all
23       the tricks of, you know, the rice, I tried resetting
24       it, everything I knew to troubleshoot it.                And
25       eventually, I went to Apple.              They told me that these

                                                                 Page 236

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 57
                                      of 58

 1       phones, you know, sometimes just do that.                You know,
 2       very noncommittal and Apple -- the stores
 3       unfortunately are closed down because of COVID, so I
 4       just purchased a new phone at that time.
 5             Q      What kind of phone -- what kind of iPhone
 6       was it that just stopped working?
 7             A      Like an i- -- like seven, maybe.             I -- I
 8       don't know the exact -- it's on the back of the phone.
 9       I think Laura has it.
10             Q      Okay.     And have you ever taken affirmative
11       steps to actually delete any text messages with Larry
12       Wright?
13             A      No.
14             Q      Have you ever done that to delete a text
15       messages with Darin Borders?
16             A      I -- I don't believe so.
17             Q      Okay.     And so what -- you were able to
18       recover some text messages with Mr. Wright from the
19       Cloud; is that right?
20             A      Yes.
21             Q      And from what I've seen, there's some text
22       messages with Mr. McLeod -- with Mr. Wright from, you
23       know, early part of 2019.            And then there's a gap to
24       midsummer of 2020.
25                            Is that consistent with your

                                                                 Page 237

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#221 Filed 01/15/21 Entered 01/15/21 15:04:25 Main Document Pg 58
                                      of 58

 1       recollection of -- of the missing group of texts?
 2             A      Yeah.    That -- it was not just Mr. Wright.
 3       It was for anybody and everybody.                  That was the last
 4       time the cloud had updated or uploaded that
 5       information.      So I lost con- -- contacts, music,
 6       everything.      And so when I turned on my new phone and
 7       connected it to the Cloud, everything reverted back to
 8       that September area and so I lost -- I -- I lost
 9       everything.      Every conversation with everybody as well
10       as music and apps and everything.
11             Q      But when you say "the new phone," everything
12       reverted back to when?
13             A      Around that September '19 time.               Like, that
14       all just popped up on my phone when I synched it with
15       the cloud.
16             Q      Okay.    Have you checked your new phone and
17       new cloud to see if any of these text messages between
18       September of '19 and middle of summer 2020 are --
19       are -- have been recovered or -- or restored?
20             A      Yes, I have, actually.
21             Q      And have they -- have you found any?
22             A      No, I didn't -- I -- I did not see them.
23             Q      Okay.    And so do you know why we're able to
24       have some text messages starting in July of 2020 to
25       present?     Were those on the new phone or --

                                                                   Page 238

                                 Veritext Legal Solutions
                                      800-336-4000
